DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed February 16, 2021 (herein “Amendment”), with respect to the objection the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant’s arguments and amendments in the Amendment, with respect to the rejection of claim 15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments and amendments in the Amendment, with respect to the rejection of claims 1, 5-6, 8-9, 11-12, 14 and 15 under 35 U.S.C. 102(a)(2) have been fully considered and are mostly persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Aravamudan et al., US 2014/0040274 A1.
To fully respond to all of Applicant’s arguments, the following additional remarks are made. On page 11 of the Amendment, Applicant sets forth that Friedlander is limited to disclosing use of the user profile to understand what data resource/type of data analysis is being requested or a data source that should be analyzed. However, Friedlander discloses that clarification questions are generated to clarify the scope of 
Further, Applicants set forth that Friedlander does not teach or suggest “a data model that is built in advance for a dataset where operations to be applied to the dataset for various content items are defined for the content items within the data model.” The newly presented amendments to the independent claims do not recite the limitations of “data model built in advance,” or “operations to be applied to the dataset for various content items are defined for the content items within the data model.” Rather, the claims actually recite “the content item not being defined in the data model,” and, in claim 3, “the operation to be applied to the dataset based on the content item not being defined in the data model.” While Friedlander does not provide explicit teachings for the newly amended limitations, the new grounds of rejection, now in view of Aravamudan et al., US 2014/0040274 A1, have constructed the newly presented claim limitations as set forth in detail below, which are not as narrow as characterized in Applicant’s remarks set forth on the bottom of page 11 to the top of page 12 of the Amendment.
Applicant’s arguments and amendments in the Amendment, with respect to the rejection of claims 2-4 and 10 under 35 U.S.C. 103 have been fully considered and are mostly persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aravamudan et al., US 2014/0040274 A1.
To fully respond to all of Applicant’s arguments, the following additional remarks are made. Applicant sets forth on page 13 of the Amendment that London fails to teach “extracting a content item from the data analysis request” by way of presenting an application of the teachings of London where the claimed “content item” is mapped to pizza toppings as per the cited example of London, and where pizza toppings are not extracted from the request to order pizza itself. However, this application/mapping of London to the claimed limitations for which it was relied upon, is not the one of record. Rather, the disclosure of London was mapped to as follows: the user in London  requests a pizza order, where an order is a data analysis, the type (content extraction) being of the pizza type. In the process of interacting with users, per the teachings of London, information about the order (including that it is a pizza order) is extracted to complete the order. Therefore, London does at least teach the claimed “extracting a content item from the data analysis request. However, following the above application, London does not also then teach the newly claimed “comparing the content item with a data model for the dataset,” and thus for this reason, newly cited reference Aravamudan et al., US 2014/0040274 A1 is relied upon.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et. al, (US 9,292,577 B2, herein “Friedlander”) in view of Aravamudan et al., (US 2014/0040274 A1, herein “Aravamudan”).
Regarding claim 1, Friedlander teaches a computer-implemented method, comprising (Friedlander fig. 3, col. 1, lines 13-15, col. 4, lines 53-56, computer-implemented method): 
receiving a data analysis request for a dataset from a user in a conversation (Friedlander fig. 3, col. 6, lines 41-45, request for data analysis is received from the user in a natural language (conversation) format, where an example request given is “How much money did I make,” a request for the dataset of that user’s earnings); 
extracting a content item from the data analysis request (Friedlander col. 6, lines 19-28, incoming user request of “How much money did I make” enables the logic to go to a database of income and expenses, thus at least some content items “income/expenses” are determined from the user data analysis request of “How much money did I make”);
determining an operation to be applied to the dataset (Friedlander col. 6, lines 29-40, the logic determines how the database (dataset) is to be examined (operation to be applied) such as an exact accounting for an enterprise versus a general profitability levels for an enterprise);
in response to the determination, generating heuristic information leading the conversation to prompt the user to provide clarifying information associated with the content item and differing from a result for the data analysis request (Friedlander col. 6, line 61 – col. 7, line 7, if the user’s profile does not provide enough information to create the customized request (and determine the algorithm/operation to be executed), then clarifying questions are generated to clarify the scope of the data analysis request (which will be associated with the content and content items in the request), where the answers are used to generate the customized request, and col. 6, line 45 – col. 7, line 4, and col. 4, lines 53-56, the clarification questions (heuristic information) being presented to the user to determine the request (thus leading/prompting the conversation to elicit an answer from the user), but are not a result of the request itself (thus differing from a result)); and
Friedlander col. 7, lines 3-11, the method uses the answers from the clarification questions presented to the user in order to gather details (supplementary information) to determine what it is the user is actually asking for).
Friedlander does not explicitly teach comparing the content item with a data model for the dataset.
Further, although Friedlander does teach that an operation to applied to the dataset is determined, Friedlander does not teach that the determination is “based on the content item not being defined in the data model.”
Aravamudan teaches comparing the content item with a data model for the dataset (Aravamudan paras. [0066], and [0041]-[0043] a question spoken by the user is broken down into constituent parts of intents, entities and attributes, where a determined named entity (such as “Beethoven”) is compared to a graph (data model) for Beethoven the composer, where the graph is a structured information repository used to access (thus for) structural knowledge for information retrieval (dataset)).
Aravamudan further teaches based on the content item not being defined in the data model (Aravamudan para. [0130], user input query containing “Beethoven” having disparate entry matches in the Named Entity graph – thus not being definitively defined, hence presenting an ambiguity situation).
Therefore, taking the teachings of Friedlander and Aravamudan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis performance of 
Regarding claims 2 and 10, Friedlander teaches wherein generating the heuristic information leading the conversation to prompt the user to provide the clarifying information associated with the content item further comprises:
generating a question for the data analysis request based on the content item (Friedlander col. 6, line 61 – col. 7, line 7, then clarifying questions are generated to clarify the scope of the data analysis request, where the answers are used to generate the customized request, where the scope is ambiguous in the preliminary request because of the content (and items of content) in the user request, thus “based on” the content item).
Regarding claims 3 and 16, Although there must be some kind of language analysis performed in Friedlander in order for the data analysis of Friedlander to be completed from a natural language user request, Friedlander does not explicitly disclose the details here. Therefore, Friedlander does not explicitly teach the limitations of claim 3.
	Aravamudan teaches wherein determining the operation to be applied to the dataset based on the content item not being defined in the data model comprises (Aravamudan paras. [0130]-[0131], user input query containing “Beethoven” having disparate entry matches in the Named Entity graph – thus not being definitively defined, hence presenting an ambiguity situation where the operation to be applied will be to either gather information from the two disparate datasets for the two entities (based on a system response that combines the disambiguation and answers into a single response) or simply to obtain and return the disparate entity information (such as Beethoven being a dog or a composer) in the form of a clarifying question to the user):
	performing a linguistic analysis to the data analysis request (Aravamudan para. [0066], user question is fed into a language analyzer or part of speech tagger);
	detecting a context of the data analysis request (Aravamudan paras. [0066]-, other entity recognizer modules break down the user question sentence into intents, entities and attributes which provide context to the user request such as what domain a user request falls under); and
	determining the operation based on a result of the linguistic analysis, the context, and a predefined data model (Aravamudan paras. [0130]-[0131], once domains are identified, the entities are compared against graphs with the entities (predefined data model) to determine whether each database will be accessed to present the response as a single response, or to first pose a disambiguating question).
Therefore, taking the teachings of Friedlander and Aravamudan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis performance of Friedlander with the Named Entity graph comparisons from entities disclosed in a user request at least because doing so would enable a system to ask the minimum number of clarifying questions to understand user intent (Aravamudan para. [0005]).
Regarding claims 5 and 11, Friedlander teaches wherein the heuristic information is generated based on at least one of: the content item in the data analysis request; and a predefined rule for extending the data analysis request (Friedlander col. 6, line 43 – col. 7, line 11, considering that the claim only requires “at least one of,” if the preliminary data analysis request fails to identify an appropriate data source or a type of data analysis (based on the content and content items of the request), and these deficiencies cannot be resolved from a user profile, then clarification questions (heuristic information) are generated to clarify the scope (defined by the content items in the data analysis request) of the preliminary request).
Regarding claims 6 and 12, Friedlander teaches further comprising: receiving the supplementary information from the user (Friedlander col. 7, lines 1-7, received answers to the clarification questions from the user); in response to receiving the supplementary information from the user, determining a data analysis result associated with the supplementary information; and providing the determined data analysis result to the user (Friedlander fig. 3, col. 7, lines 1-22, based on received answers to the clarification questions from the user, the customized request is created, and the customized request for the data analysis is mapped to a specific data constrained analytic algorithm, and an appropriate data analysis is performed on the appropriate data source to generate an analytic result, which is transmitted (providing) to the requesting user).
Regarding claims 8 and 14, Friedlander teaches further comprising: receiving the supplementary information from the user (Friedlander col. 7, lines 1-7, received answers to the clarification questions from the user); and storing at least one of the data analysis request and the supplementary information as a user profile for providing a related data analysis result based on the user profile (Friedlander col. 6, lines 15-21, and col. 7, lines 46-58, considering that the claim only requires “at least one”, Friedlander teaches that a user’s profile provides information regarding which data source should be analyzed, including past history of analysis requests, where the type of analysis performed is updated into the user’s profile once a data analysis is completed and approved by the user).
Regarding claim 9, Friedlander teaches an electronic device, comprising (Friedlander fig. 1, col. 3, lines 5-12, computer used by the present invention): 
a processing unit (Friedlander col. 3, lines 13-15, computer includes a processor 104);
a memory, coupled to the processing unit and having instructions stored therein, the instructions, when executed by the processing unit, causing the device to perform a set of operations comprising (Friedlander col. 3, line 34 – col. 4, line 22, hard-drive and memory with application programs and software run by the computer to perform the functions of the disclosed invention, where fig. 3, col. 1, lines 13-15, col. 4, lines 53-56, discloses the inventive computer-implemented method): 
receiving a data analysis request for a dataset from a user in a conversation (Friedlander fig. 3, col. 6, lines 41-45, request for data analysis is received from the user in a natural language (conversation) format, where an example request given is “How much money did I make,” a request for the dataset of that user’s earnings); 
extracting a content item from the data analysis request (Friedlander col. 6, lines 19-28, incoming user request of “How much money did I make” enables the logic to go to a database of income and expenses, thus at least some content items “income/expenses” are determined from the user data analysis request of “How much money did I make”);
Friedlander col. 6, lines 29-40, the logic determines how the database (dataset) is to be examined (operation to be applied) such as an exact accounting for an enterprise versus a general profitability levels for an enterprise);
in response to the determination, generating heuristic information leading the conversation to prompt the user to provide clarifying information associated with the content item and differing from a result for the data analysis request (Friedlander col. 6, line 61 – col. 7, line 7, if the user’s profile does not provide enough information to create the customized request (and determine the algorithm/operation to be executed), then clarifying questions are generated to clarify the scope of the data analysis request (which will be associated with the content and content items in the request), where the answers are used to generate the customized request, and col. 6, line 45 – col. 7, line 4, and col. 4, lines 53-56, the clarification questions (heuristic information) being presented to the user to determine the request (thus leading/prompting the conversation to elicit an answer from the user), but are not a result of the request itself (thus differing from a result)); and
providing the heuristic information to the user to enable the user to provide supplementary information associated with the data analysis request based on the heuristic information (Friedlander col. 7, lines 3-11, the method uses the answers from the clarification questions presented to the user in order to gather details (supplementary information) to determine what it is the user is actually asking for).
Friedlander does not explicitly teach comparing the content item with a data model for the dataset.

Aravamudan teaches comparing the content item with a data model for the dataset (Aravamudan paras. [0066], and [0041]-[0043] a question spoken by the user is broken down into constituent parts of intents, entities and attributes, where a determined named entity (such as “Beethoven”) is compared to a graph (data model) for Beethoven the composer, where the graph is a structured information repository used to access (thus for) structural knowledge for information retrieval (dataset)).
Aravamudan further teaches based on the content item not being defined in the data model (Aravamudan para. [0130], user input query containing “Beethoven” having disparate entry matches in the Named Entity graph – thus not being definitively defined, hence presenting an ambiguity situation).
Therefore, taking the teachings of Friedlander and Aravamudan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis performance of Friedlander with the Named Entity graph comparisons from entities disclosed in a user request at least because doing so would enable a system to ask the minimum number of clarifying questions to understand user intent (Aravamudan para. [0005]).
Regarding claim 15, Friedlander teaches a non-transitory machine-readable medium storing machine-executable instructions, the instructions, when executed in a device, causing the device to (Friedlander col. 3, line 34 – col. 4, line 22, hard-drive and memory with application programs and software run by the computer to perform the functions of the disclosed invention, where fig. 3, col. 1, lines 13-15, col. 4, lines 53-56, discloses the inventive computer-implemented method): 
receive a data analysis request for a dataset from a user in a conversation (Friedlander fig. 3, col. 6, lines 41-45, request for data analysis is received from the user in a natural language (conversation) format, where an example request given is “How much money did I make,” a request for the dataset of that user’s earnings); 
extract a content item from the data analysis request (Friedlander col. 6, lines 19-28, incoming user request of “How much money did I make” enables the logic to go to a database of income and expenses, thus at least some content items “income/expenses” are determined from the user data analysis request of “How much money did I make”);
determine an operation to be applied to the dataset (Friedlander col. 6, lines 29-40, the logic determines how the database (dataset) is to be examined (operation to be applied) such as an exact accounting for an enterprise versus a general profitability levels for an enterprise);
in response to the determination, generate heuristic information leading the conversation to prompt the user to provide clarifying information associated with the content item and differing from a result for the data analysis request (Friedlander col. 6, line 61 – col. 7, line 7, if the user’s profile does not provide enough information to create the customized request (and determine the algorithm/operation to be executed), then clarifying questions are generated to clarify the scope of the data analysis request (which will be associated with the content and content items in the request), where the answers are used to generate the customized request, and col. 6, line 45 – col. 7, line 4, and col. 4, lines 53-56, the clarification questions (heuristic information) being presented to the user to determine the request (thus leading/prompting the conversation to elicit an answer from the user), but are not a result of the request itself (thus differing from a result)); and
provide the heuristic information to the user to enable the user to provide supplementary information associated with the data analysis request based on the heuristic information (Friedlander col. 7, lines 3-11, the method uses the answers from the clarification questions presented to the user in order to gather details (supplementary information) to determine what it is the user is actually asking for).
Friedlander does not explicitly teach compare the content item with a data model for the dataset.
Further, although Friedlander does teach that an operation to applied to the dataset is determined, Friedlander does not teach that the determination is “based on the content item not being defined in the data model.”
Aravamudan teaches compare the content item with a data model for the dataset (Aravamudan paras. [0066], and [0041]-[0043] a question spoken by the user is broken down into constituent parts of intents, entities and attributes, where a determined named entity (such as “Beethoven”) is compared to a graph (data model) for Beethoven the composer, where the graph is a structured information repository used to access (thus for) structural knowledge for information retrieval (dataset)).
Aravamudan further teaches based on the content item not being defined in the data model (Aravamudan para. [0130], user input query containing “Beethoven” having disparate entry matches in the Named Entity graph – thus not being definitively defined, hence presenting an ambiguity situation).

Regarding claim 18, Friedlander teaches receiving the supplementary information from the user (Friedlander col. 7, lines 1-7, received answers to the clarification questions from the user).
Regarding claim 19, Friedlander teaches the determined data analysis result is provided to the user (Friedlander col. 7, lines 17-21, fig. 3, reference number 316, the data analysis is performed, and the analytic result is transmitted to the requesting user).
While Friedlander does not explicitly teach that the data analysis result explicitly is one of a graph; a table; text; audio; and video,  Friedlander does teach in col. 5, lines 40-49 that the “any responses” back to the requester is tailored to that requester’s cognitive style, earlier discussed in col. 5, lines 20-32 as being the style/format/mode in which a user best receives information which includes words (text) or a graphic format. Friedlander then explicitly discloses that the returned cognitive style formats include that if a requesting user asks for a data analysis of marketing information data then to a writer person, the best understood format of the data analysis would be a written description (text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis 
Regarding claim 20, Friedlander teaches wherein generating the heuristic information leading the conversation to prompt the user to provide the clarifying information associated with the content item further comprises: providing a list of options selectable by the user (Friedlander col. 7, lines 22-45, before data analysis is actually performed, the user is presented with several options regarding potential analysis that can be performed).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Aravamudan as set forth above regarding claims 2 and 9 from which claims 4 and 17 respectively depend, further in view of London, (US 2015/0142704, herein “London”).
Regarding claims 4 and 17, Friedlander does not explicitly teach the limitations of claims 4 or 17.
Aravamudan teaches in response to determining the operation to be applied to the dataset based on the content item not being defined in the model (Aravamudan paras. [0130]-[0131], in a situation where the user input question has disparate matches and hence no definitive definition in the system model comprised of all the Named entity graphs, then there is a determination as to whether each database will be accessed to present the response as a single response, or to first pose a disambiguating question).
London fig. 4A, paras. [0013], [0055], [0189]-[0190], the reason and interference engine automatically triggers a method associated with a state stored in the specific knowledge tree graph (KTG) instantiation (thus a specific portion/segment), where an engine is a set of computer instructions that encapsulates a specific block of functionality (code), and where the system references the KTG when deciding what action to take); and 
determining the heuristic information based on the code segment (London para. [0192], the system references the KTG  for a particular action to determine if additional information is necessary, and if whether such information needs to be obtained from the user, if so, then the system generates an appropriate intelligent response to the user including prompting the user (heuristic information) for needed information).
Therefore, taking the teachings of Friedlander and Aravamudan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis performance of Friedlander with the Named Entity graph comparisons from entities disclosed in a user request at least because doing so would enable a system to ask the minimum number of clarifying questions to understand user intent (Aravamudan para. [0005]).
Further, taking the teachings of Friedlander and London together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis request processing of Friedlander to consider explicitly content of the data analysis request as disclosed in London at least because doing so would enhance customer and caller experience and .
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Aravamudan as set forth above regarding claims 1 and 9 from which claims 7 and 13 respectively depend, further in view of Elliot et al., (US 9,335,911 B1, herein “Elliot”).
Regarding claims 7 and 13, Friedlander teaches wherein the conversation is a first conversation presented in a user interface, and the [method – claim 7/set of operations further comprising actions – claim 13] further [comprising – claim 7/ comprises – claim 13] (Friedlander claim 1 and col. 6, lines 41-44, a processor receives a request for data analysis from a user, and where such a request is made in natural language, therefore an interface exists between the user and the processor which is providing the natural language request to the processor): in response to receiving a second data analysis request from the user (Friedlander col. 6, lines 8-43, fig. 3, a preliminary request for a data analysis is received from a user who has a profile of having asked for a particular type of data analysis in the past (thus this present preliminary request being a “further data analysis request)), allowing the user to establish a second conversation different from the first conversation (Friedlander col. 6, line 41 – col. 7, line 11, user is able to provide a natural language request for data analysis, and the system responds accordingly in potentially asking clarification questions, thus having a conversation, where the system will process new queries, thus the second conversation being different than the first); and providing [in the second conversation – claim 13 only] a data analysis result for the second data analysis request Friedlander fig. 3, col. 7, lines 1-22, based on received answers to the clarification questions from the user, the customized request is created, and the customized request for the data analysis is mapped to a specific data constrained analytic algorithm, and an appropriate data analysis is performed on the appropriate data source to generate an analytic result, which is transmitted (providing) to the requesting user)).
Friedlander does not explicitly teach by a dragging operation.
Elliot teaches by a dragging operation (Elliot col. 2, line 60 – col. 3, line 9, user interaction an input in a data set query graphical user interface including causing subsequent queries from a present query result set by touching and dragging a region of interest in a present query result).
Therefore, taking the teachings of Friedlander and Elliot together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis request processing of Friedlander to provide interaction via a touch and drag operation as disclosed in Elliot at least because doing so would provide subsequent data queries to be easily build providing a highly responsive, intuitive and immersive user experience (Elliot col. 3, lines 6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656